DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05 February 2021, with respect to the rejection of claims 12-13 and 20 under 35 USC 112 have been fully considered and are persuasive.  The rejection of claims 12-13 and 20 under 35 USC 112 has been withdrawn. 
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 05 February 2021, with respect to the rejection of claims 1-20 under 35 USC 102/103 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 102/103 has been withdrawn. 

Allowable Subject Matter
Claims 1-21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 12:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of  inter alia, forming pedestals in an internal surface of the cover skin; positioning the cover skin along the main body after forming a weld pattern in the external surface of the cover skin and welding the cover skin to the main body along the formed weld pattern as recited by applicant’s claimed invention.
Claim 15:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of forming a main body and cover skin of a gas turbine engine component comprising, inter alia, forming internal ribs in the main body; forming pedestals in an internal surface of the cover skin; positioning the cover skin along the main body after forming a weld pattern corresponding to the internal ribs in the external surface of the cover skin; and securing the cover skin to the main body by welding the internal ribs to the internal pedestals as recited by applicant’s claimed invention.
The most relevant prior art is attributed to Watson et al. (US 2010/0068550 A1) and Bales et al. (US 2019/0040744 A1). Watson discloses a method of forming a main body (14) and cover skin (16) of a gas turbine engine component (10) comprising, forming pedestals in an internal surface of the cover skin; positioning the cover skin along the main body and welding the cover skin to the main body along a weld pattern as recited by applicant’s claimed invention (figs. 1A and 1B para [0017]-[0021]). Bales discloses a method of forming a main body (112) and cover skin (130) of a gas turbine engine component comprising, forming pedestals in an internal surface of the cover skin; positioning the cover skin along the main body and welding the cover skin to the (figs. 2-3 para [0040]-[0045]).  The prior art of record fails to disclose or fairly suggest forming the weld pattern in the cover skin before positioning the cover skin along the main body.  Instead, both Watson and Bales discloses forming the weld pattern in the cover skin after the cover skin has been positioned along the main body.
Applicant’s claimed invention requires the affirmative method step, inter alia, of positioning the cover skin after the weld pattern has been formed in the cover skin. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a method of forming a gas turbine engine component as recited by applicant’s claimed invention. For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Lee A Holly/Primary Examiner, Art Unit 3726